The Circuit Judge charged the jury that the undertaking of the defendants was that of common carriers, from Bridgeport to New York, and that of forwarders at New York.
That unless some particular directions had been given them to forward the goods in some designated mode, it would be *106enough for them to forward them by the usual mode of conveyance from New York to Baltimore. The first question, therefore, was whether any such directions had been given in this case. On the one hand it was claimed that the mark on the goods, “by railroad line,” was such direction as plainly indicated an intention that the goods should be forwarded by railroad, so far as such a mode of transportation was practicable between North Adams and Baltimore. On the other hand, it was insisted that such direction was not necessarily to be understood from the mark, but that the intention of the mark was fully answered by the use of the railroad at the beginning of the route, that is, from Pittsfield to Bridgeport. To support such claim, evidence had been given in regard to the customary understanding of those words. It was proper for the jury to take that evidence into consideration, and if, from that, they were satisfied that those' words had, in the trade, obtained a general and well understood meaning like that, they would be at liberty to regard it as entering into and forming a part of the contract between the parties, and governing its construction and execution.
The Eability of the defendants continued so long as the goods were'in their possession, and they had to perform any farther duty in regard to them; and they must take care, at their peril, that they were deHvered to the right person • and, under the foregoing considerations, the jury were instructed to inquire whether such a deEvery had been secured in this case.
Verdict for plaintiffs.